              Case 3:18-cv-07323-EMC Document 51 Filed 07/23/19 Page 1 of 2




 1   DAN SIEGEL, SBN 56400
     EMILYROSE JOHNS, SBN 294319
 2   SIEGEL, YEE, BRUNNER & MEHTA
 3   475 14th Street, Suite 500
     Oakland, California 94612
 4   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
 5   Email: danmsiegel@gmail.com; emilyrose@siegelyee.com
 6
     JEFF WOZNIAK, SBN 256738
 7   LAW OFFICES OF JEFF WOZNIAK
     1663 Mission Street, Suite 200
 8   San Francisco, California 94103
 9   Telephone: (415) 864-5600
     jeff@jeffwozniaklaw.com
10
     Attorneys for Plaintiff
11   KAMREE MILLER
12
13                              UNITED STATED DISTRICT COURT
14                        NORTHERN DISTRICT OF CALIFORNIA
15   KAMREE MILLER,                           )   Case No. 3:18-cv-07323-EMC
                                              )
16                 Plaintiff,                 )   UPDATED JOINT CASE
17                                            )   MANAGEMENT STATEMENT
            vs.                               )
18                                            )   Date:     August 1, 2019
     FRANK MERANDA, Patrol Officer for        )   Time:     10:30 a.m.
19   California Highway Patrol; KEERAT        )   Location: Courtroom 5, 17th Floor
20   LAL, Sergeant for California Highway     )             450 Golden Gate Ave.
     Patrol,                                  )             San Francisco, CA
21                                            )
                   Defendants.                )   Hon. Edward M. Chen
22
23          Pursuant to the Court’s Order of April 19, 2019, (ECF No. 41,) the parties submit

24   the following updated joint case management statement in advance of the August 1,

25   2019, case management conference set in this matter.

26          Pursuant to the Court’s April 19, 2019, order, the case was referred to Judge

27   Robert M. Illman for settlement. Judge Illman will hold a settlement conference for the

28   parties on August 19, 2019. The parties are in the process of conducting discovery. The
     named parties have been deposed, and counsel for the parties are preparing to depose


     Miller v. Meranda, Case no. 3:18-cv-07323-EMC
     Updated Joint Case Management Conference- 1
              Case 3:18-cv-07323-EMC Document 51 Filed 07/23/19 Page 2 of 2




 1   witnesses, some of whom will be deposed prior to the August 19, 2019, settlement
 2   conference to ensure that it is productive.
 3          In the April 18, 2019, case management conference, the Court said that it would
 4   like the parties to participate in a settlement conference prior to returning for a case
 5   management conference and the setting of dates in the case. The settlement conference
 6   was set for August 19, 2019, because it was the earliest date possible that accommodated
 7   Judge Illman’s and the parties’ schedules. Therefore, the parties respectfully request
 8   that the Court continue the case management conference currently set for August 1,
 9   2019, to August 22, 2019, or a date thereafter that the Court prefers.
10
11          Dated: July 18, 2019
12                                             SIEGEL, YEE, BRUNNER & MEHTA
13
                                               By: __/s/EmilyRose Johns_______
14                                               EmilyRose Johns
15
                                               Attorneys for Plaintiff
16                                             Kamree Miller
17
18          Dated: July 18, 2019
                                                DALEY & HEFT, LLP
19
                                                By: _/s/ Lee H. Roistacher_____
20                                                  Lee H. Roistacher
21
                                                Attorneys for Defendant
22                                              Frank Meranda
23
24          Dated: July 18, 2019
                                                XAVIER BECERRA
25                                              Attorney General of California
26                                              By: __/s/Wil Fong____________
27                                                  Wil Fong

28                                              Attorneys for Defendant
                                                Sgt. Keerat Lal


     Miller v. Meranda, Case no. 3:18-cv-07323-EMC
     Updated Joint Case Management Conference- 2
